154



     OFFICE   OF THE   AlTORNEY   GENERAL    OF TEXAS




Honorable A. 6. Hood, Chairman
Game Plah & Oyster Comdrdoa
Austin, Texas

Dear Sir:

                                               Pi8h     & Oyster
                                              thorlty  to en-
                                              518,       46th
                                                      Aots
                                              lar Session.
                                             16th wherein you
request our opi                              ether the Game,
Plnh k Oyster Co                            0 enforoe House Bill
5lS, pamed   at t
                                    earing on page 834       of the
                                   a 46th Lsgielature,       Re&ular


                         11 be unlawful for any person to
                         from, or to depoalt or leave any
                         or bait upon,. the road surfaae or
                        way, or bridge located  on any hlgh-
                       ng malatained by the State Highway

     dcak or road mrfaae.*
          seatlon 2. *Any person who shall violate   the
     term OS this hat shall be deemed guilty of a miede-
     meanor and upon aonvlotion shall be fined not 1888
     than One Dollar ($1) nor more than Plfty Dollar8 ($SO).”
 ,   .                                                                 155


Honorable       A. E. !7ood,   Page 3


                zaation 3.  *The 3tate iIlghmy ComIsoIcn,
         through and by lta authorized agents or representa-
         tives,   Is hereby Instnrotad to post sl~ns on every
         causeway, bridge,   or structure  ofreoted by this Act.”
                Section 4.     “The fact that the practice of fish-
         ing from oauseways and bridges located GII state win-
         talned   highways Ie a great hazard to the welfare of
         tha traveling    publfo and the persons why angege In
         such Slehlng creatas an emargancy and an Imperative
         public neoesslty      deaandlng that the Constltutlonal
         Etule requiring   all   bills  to ba read on three several
         days In each Rouee be suspended, and the same Is
         hereby suspended, and this Act shall be in loroe and
         effeat Trcm and after its pamafia, and It is so en-
         aoted.*
             The gansral saope oi authority deleg:lted by the Legls-
leture    to the Game, ?Ish & Opater ComnlssIon is that Sormer@~
exercised    by the Game, Fish Cc Oyster ComzIseIonar, which author-
ity was defined by Article       4018, Revised Civil 2tatutes of
Texae,    1925, In the following    language:
               *The duties of the Comlssionar   shall be in the
         execution  of the laws relating  to game, fish, oysters
         and mrine lire,   and such furthar duties as are Im-
         posed  upon him by leglslatIon.P
          It Is our opinion that the etiorcement  of Efouse Bill
518 does not oome within the general scope of the authority
vestod In the Game, Fish 6. Oyster: Cmmles~on for the following
reasons:

          1. The apparent purpose of the Aot la to secure the
safety of ths travelfag public and the persons who fish from
bridges and oauseways.  This purpose la clearly set out in
Seotlon 4, or the Smerganoy Clause of the Aot.
           2. The fact that the Act expressly  pamlta fishing
“from onp seation or suoh structure  other than the deck or
road surface* indicates  that the Legialsture la posslng thie
hat was not oonaarned with nor intended tq protaot m~rlns life,
but was ocnoernad solely with the safety of persons.
r    . .   -
                                                                         156

    Iionorable   A. E. %ood, Pege 3


               3. The ract that by motion 3 the Legislature     Int-
    posed a duty upon the Stats XI&may Comiaaion with reter-
    enae to the acaomplIshment of the purposes of this Aot further
    Indioatee that the Leelslaturs    did not intend, by House Bill
    518, to Impose additional   dutlaa upon the Game, Pleh & Oyster
    ComnIsaIon.
                                               Yours very   truly
                                           ATTORNEYGENEEML
                                                         OF TEXAS




                                                             Aesiatant




                  APPROVEDOCT
                            25, 1940